Orders dismissing the plaintiff’s complaint affirmed, with ten dollars costs and disbursements on each order. Plaintiff has sought to make the complaint sufficient by sprinkling charges throughout that the entire proceedings heretofore had were motivated by fraud and conspiracies, but these loose statements are adequately rebutted. Order denying the plaintiffs application for the appointment of a receiver of the property of named defendants affirmed, with ten dollars costs. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.